PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/922,960
Filing Date: 16 Mar 2018
Appellant(s): KISHIMOTO et al.



__________________
Gerald D. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2014/0152146) in view of Watanabe et al. (US 2013/0285768).
With respect to claim 1, Kimura et al. discloses an elastic wave device (Figs 1A-1B) comprising: a supporting substrate (item 2); an acoustic multilayer film (item 3) on the supporting substrate (Fig 1A); a piezoelectric substrate (item 4) on the acoustic multilayer film (Fig 1A); and an IDT electrode (item 5) on the piezoelectric substrate (Fig 1A); wherein an absolute value of a thermal expansion coefficient of the piezoelectric substrate is larger than an absolute value of a thermal expansion coefficient of the supporting substrate (Paragraphs 8-10, wherein the thermal expansion coefficients and the relationships between them are inherent material properties); the acoustic multilayer film includes at least four acoustic impedance layers (items 3a-3h); the at least four acoustic impedance layers include at least one low acoustic impedance layer and at least one high acoustic impedance layer having an acoustic impedance higher than the low acoustic impedance layer (Paragraphs 8-9), the at least one low acoustic 
Kimura et al. dos not disclose a bonding layer is provided at any position in a range of from inside a first acoustic impedance layer of the at least four acoustic impedance layers from the piezoelectric substrate side towards the supporting substrate side, to an interface between a third acoustic impedance layer and a fourth acoustic impedance layer of the at least four acoustic impedance layers.
Watanabe et al. teaches a piezoelectric elastic wave device that includes a bonding layer is provided at any position in a range of from inside a first acoustic impedance layer of the at least four acoustic impedance layers from the piezoelectric substrate side towards the supporting substrate side, to an interface between a third acoustic impedance layer and a fourth acoustic impedance layer of the at least four acoustic impedance layers (Paragraphs 150 and 166). 
Watanabe discloses the use of bonding methods for bonding the layers of the acoustic impedance layers. It would therefore be obvious to form the acoustic impedance layers of Kimura et al. to have any or all of the layers bonded as taught by Watanabe et al.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding layers of Watanabe et al. with the device of Kimura et al. for the benefit of improving the strength of the bond between the layers (Paragraph 150 of Watanabe et al.).
With respect to claim 3, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Watanabe et al. discloses that 
With respect to claim 4, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that a plate wave of an So mode, an Ao mode, an A1 mode, an SHo mode, or an SHo mode is used as a propagating elastic wave (Paragraph 11).
With respect to claim 5, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Although Kimura et al. and Watanabe et al. are silent with respect to the specific dimensions of the bonding layer, it has been held that a mere change in relative dimensions is obvious (Gardner v. TEC Systems, Inc., 220 USPQ 777). Based on the disclosed dimensions of the other layers of the stack (Table 2 of Kimura et al.), it would have been obvious to one of ordinary skill in the art to form the bonding layer of Watanabe et al. to have a thickness of less than 5 nm for the benefit of improving the bond strength between the layers (Paragraph 150 of Watanabe et al.).
With respect to claim 6, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Watanabe et al. discloses that the bonding layer also defines and functions as an insulating layer (Paragraph 150).
With respect to claim 7, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the 3 or LiTaO3 (Paragraph 40).
With respect to claim 8, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the low acoustic impedance layer is made of silicon oxide (Paragraph 45).
With respect to claim 9, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the high acoustic impedance layer is made of tungsten, platinum, tantalum, silicon nitride, or aluminum nitride (Paragraph 45).
With respect to claim 10, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that a thickness of each of the acoustic impedance layers is in a range of about 1/4 of a thickness of the piezoelectric substrate to about 10 times the thickness of the piezoelectric substrate (Table 2).
With respect to claim 12, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the IDT electrode is made of at least one of Al, Cu, Pt, Au, Ag, Ti, Ni, Cr, Mo, or W, or an alloy primarily including any of Al, Cu, Pt, Au, Ag, Ti, Ni, Cr, Mo, or W (Paragraph 41).
With respect to claim 13, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the IDT electrode is made of Al (Paragraph 41).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Wat5anabe et al. and Kobayashi et al. (US 2015/0231884).

Kimura et al. does not disclose that the bonding layer is made of a Ti oxide or a Ti nitride.
Kobayashi teaches a piezoelectric device in which the bonding layer is made of a Ti oxide or a Ti nitride (Paragraph 67).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding material of Kobayashi with the device of Kimura et al. as it has been held that the selection of materials based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al. and Nodake et al. (US 2012/0274179).
With respect to claim 14, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1.
Kimura et al. does not disclose that the IDT electrode is defined by a multilayer metal film including a Ti layer and an AlCu that are stacked on one another.
Nodake et al. teaches a piezoelectric elastic wave device in which the IDT electrode is defined by a multilayer metal film including a Ti layer and an AlCu that are stacked on one another (Paragraph 36).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the layered IDT of Nodake et al. with the device of Kimura et al. for the benefit of providing a diffusion barrier (Paragraph 37 of Nodake et al.).

Kimura et al. does not disclose that a thickness of the IDT electrode is about 10 nm to about 2000 nm.
Nodake et al. teaches a piezoelectric elastic wave device in which a thickness of the IDT electrode is about 10 nm to about 2000 nm (Paragraphs 52-54).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT thickness of Nodake et al. with the device of Kimura et al. for the benefit of providing improved impedance characteristics (Paragraphs 61-62).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al. and Kando et al. (US 2014/0225684).
With respect to claim 15, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1.
Kimura et al. does not explicitly disclose electrode lands provided on the piezoelectric substrate.
Kando et al. teaches a piezoelectric elastic wave device including electrode lands provided on the piezoelectric substrate (Fig 1A, conductive regions attaches to the bus bars of the IDT electrodes).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode lands of Kando et al. with the device of Kimura et al. for the benefit of providing more efficient electrical connections to the IDT electrodes (Paragraph 1A of Kando et al.).
s 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al., Kando et al., and Nodake et al.
With respect to claim 16, the combination of Kimura et al., Watanabe et al., and Kando discloses the elastic wave device according to claim 15.
Kimura et al. does not disclose that the electrode layers are defined by a multilayer metal film including a Ti layer and an Al layer that are stacked on one another.
Nodake et al. teaches a piezoelectric elastic wave device in which the electrode layers are defined by a multilayer metal film including a Ti layer and an Al layer that are stacked on one another. (Paragraph 36).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the layered IDT of Nodake et al. with the device of Kimura et al. for the benefit of providing a diffusion barrier (Paragraph 37 of Nodake et al.).
With respect to claim 18, the combination of Kimura et al., Watanabe et al., and Kando discloses the elastic wave device according to claim 15.
Kimura et al. does not disclose that a thickness of the IDT electrode is about 10 nm to about 2000 nm.
Nodake et al. teaches a piezoelectric elastic wave device in which a thickness of the IDT electrode is about 10 nm to about 2000 nm (Paragraphs 52-54).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT thickness of Nodake et al. with the device of Kimura et al. for the benefit of providing improved impedance characteristics (Paragraphs 61-62).
(2) Response to Argument
Appellant argues that Watanabe et al. does not disclose a bonding layer that is provided at any position in a range from inside a first acoustic impedance layer of the at least four acoustic impedance layers from the piezoelectric substrate side towards the supporting substrate side, to an interface between a third acoustic impedance layer and a fourth acoustic impedance layer of the at least four acoustic impedance layers, arguing that the position of the bonding layer of Watanabe “must be located below” the acoustic impedance layers, pointing to paragraphs 24-28 and 143-144 of Watanabe.
 In response, the examiner respectfully disagrees with the position that the bonding layer of Watanabe must be located below the acoustic impedance layers. The cited portions of Watanabe et al. do not disclose that the bonding layer “must be” located below the acoustic impedance layers. To the contrary, paragraph 166 of Watanabe et al. discloses that the two acoustic impedance layers may be bonded together by transfer bonding or the like with methods that include the use of bonding materials. In addition, paragraph 143 of Watanabe et al. discloses that the layers may be bonded together with adhesion layers composed or Ti, NiCr, or the like, with the constraint “within the extent that does not greatly affect the propagating surface acoustic wave”. In other words, Watanabe does not disclose that the interface between the two acoustic impedance layers must be free of bonding layers but merely that any such layer much be of a material and thickness that “does not greatly affect the propagating surface acoustic wave,” with both paragraphs 143 and 166 disclosing the presence of bonding layers at the interface between the two acoustic impedance layers. In combination with Kimura et al., it would be obvious to one of ordinary skill in the art to 
Appellant argues that Kimura does not disclose that an absolute value of a thermal expansion coefficient of the piezoelectric substrate is larger than an absolute value of a thermal expansion coefficient of the supporting substrate, arguing that Kimura et al. does not discuss the thermal expansion coefficients of the materials selected for the piezoelectric substrate and the supporting substrate. 
In response, the examiner respectfully disagrees with this position, as the materials disclosed by Kimura et al. include the same materials used by appellant including both support substrate materials and both piezoelectric substrate materials in appellant’s claim 7 (Paragraphs 35 and 40 of Kimura et al. discloses the use of both Si and quartz for the supporting substrate and LiTaO3 and LiNbO3 for the piezoelectric substrate, which correspond to every material in appellant’s claim 7). As Kimura et al. uses the same materials as in appellant’s own claims, the claimed properties of those materials and their relationship to each other must be inherent to those materials.
Appellant repeats these arguments while discussing the “Response to Arguments” section of the Final Office Action, and the response to these arguments is the same as discussed above.
In re Stepan Co. alleging that the lists of materials disclosed in Watanabe et al. are too large to render the claimed invention obvious. 
In response, the examiner respectfully disagrees with this position, as the list of supporting substrate materials in Watanabe et al. includes only 5 materials (2 of which are claimed in claim 7), and only 5 piezoelectric substrate materials (2 of which are claimed in claim 7). Appellant’s argument that it would not be obvious to select from the lists of materials in Watanabe et al. because the lists of materials are too large is not found persuasive as the lists are short lists of materials and because all of the materials claimed by appellant are included in these short lists of materials
Appellant argues that there would not be a reason to combine the teachings of Watanabe et al. related to the bonding layer with the device of Kimura et al. 
In response, the examiner respectfully disagrees. As discussed in paragraphs 143, 150, and 166 of Watanabe et al., the disclosed bonding layers would provide the benefit of improving the strength of the bond between the layers. Before the effective filing, it would have been obvious to one of ordinary skill in the art the bonding layer at the interface between acoustic impedance layers of Watanabe et al. with the device of Kimura et al. at any or all of the interfaces between acoustic impedance layers of Kimura et al. to provide the same improvement in bond strength and structural integrity between the layers.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEREK J ROSENAU/Primary Examiner, Art Unit 2837             



Conferees:
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.